                                                                                    FILED

                                                                               09/26/2019

                                                                           Clerk,U.S. District Court
                IN THE UNITED STATES DISTRICT COURT                          District of Montana
                    FOR THE DISTRICT OF MONTANA                              Great Falls OMsion

                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                           VIOLATION:
                                                     6564483
              Plaintiff,                             Location Code: M13

      vs.

 JOHN J. FITZGERALD,                                 ORDER
              Defendant.

      Based upon the United States' motion to accept the defendant's payment of

a $45 fine and $30 processing fee for violation 6564483 (for a total of $75), and for

good cause shown,

      IT IS ORDERED that the $75 fine ($45 fine and $30 processing fee) paid by

the defendant is accepted as a full adjudication of violation 6564483.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

October 3, 2019, is VACATED.

      DATED this 26th day of September, 2019 .




                   ./"   .. -- -~-~   ---- --- "")

             ( '     ✓~:~ ~~v-~~
               '---~~1ohnston · · -
                    United States Magistrate Judge
